                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

Case No. 2:15-CV-00850-KRS-GBW

TIERRA BLANCA RANCH HIGH COUNTRY YOUTH PROGRAM, et al.,

       Plaintiffs,

v.

NEW MEXICO DEPARTMENT OF PUBLIC SAFETY,

       Defendant.

                       ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER, having come before the Court upon the Parties’ Stipulation for

Dismissal with Prejudice, the Court having reviewed the Stipulation for Dismissal with Prejudice

and being otherwise fully advised in the premises, finds that the Stipulation of Dismissal with

Prejudice is well taken and should be granted.

       IT IS THEREFORE ORDERED ADJUDGED AND DECREED THAT THE Stipulation

for Dismissal with Prejudice be and hereby is GRANTED, and Plaintiffs’ Original, First, and

Second Amended Complaints for Damages for Deprivation of Constitutional Rights filed in this

case, together with all other claims which could have been asserted therein, by and between all

parties, be and hereby is dismissed with prejudice with each party to bear its own costs and

attorneys’ fees.




                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
Submitted & Approved By:

DOUGHTY ALCARAZ, P.A.


BY:     /s/ Drew A. Larkin
    Robert M. Doughty, III
    Drew A. Larkin
20 First Plaza NW, Suite 412
Albuquerque, NM 87102
(505) 242-7070
Attorneys for Defendant

-and-

DOMENICI LAW FIRM P.C.


By:    telephonic approval 06/10/19
    Pete V. Domenici, Jr.
    Jeanne C. Washburn
320 Gold Ave. SW, Suite 1000
Albuquerque, NM 87102
(505) 883-6250
Attorneys for Plaintiffs




                                      2
